Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 1 of 38 PagelD #: 1382

 

 

10

Li

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

JEFF MCCUTCHEN
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION

JOHN RASH,

Plaintiff,

Vv. CIVIL ACTION No.:
3:20-cv-224-NBB-RP

LAFAYETTE COUNTY,
MISSISSIPPI,

Defendant.

VIDEOTAPED REMOTE DEPOSITION OF
JEFF MCCUTCHEN
Thursday, January 7, 2021

9:07 a.m. Central Standard Time

Reported by:

GRETA H. DUCKETT, CCR, RPR, CRR, CVRER-S, RVR-M-S

JOB NO.: 188328

 

Page 1

 

 

TSG Reporting 702-9580

  

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 2 of 38 PagelD #: 1383

 

 

10
11
12
13
14
15
16
17
18
19
20
ai
22a
a3
24

25

Page 12
JEFE MCCUTCHEN

Reporting, Inc., headquartered at
228 East 45th Street, New York, New
York. The court reporter is Greta
Duckett, in association with TSG
Reporting.
Counsel, please introduce
yourselves.
(Counsel stated appearances
for the record.)
THE VIDEOGRAPHER: AIL
right. Thank you, Counselors.
Will the court reporter
please swear in the witness?
(Statement by the court
reporter.)
JEFF MCCUTCHEN,
the witness, having first been duly
sworn to speak the truth, the whole truth and
nothing but the truth, testified as follows:
EXAMINATION
BY MR. YOUNGWOOD:
Q. Chief McCutchen, I'm going to
address you as Chief McCutchen, unless you

prefer to be addressed otherwise.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 3 of 38 PagelD #: 1384

 

 

10

11

12

13

14

L5

16

17

18

19

20

421

2a

23

24

25

Page 14
JEFF MCCUTCHEN

Q. What -- you don't have to tell me
the name of the case, but what was the general
nature of the proceeding?

A. It was a lawsuit involving a wreck

with one of our officers.

Q. Like, a car accident or something?
A, Yes, sir.
Q. And I'm going to assume you've

testified from time to time in court in

proceedings?
A. Yes, sir.
Q. Okay. And those are generally

proceedings associated with your duties as a
law enforcement officer?

A. Yes, sir.

Q. Okay. I know that you're currently
the chief of the Oxford police force, and I
think you've had that position either on an
interim or permanent basis, if I'm correct,
since February of 2019?

A. Yes, sir.

Q. Okay. When did you become -- when
did the title switch from interim to full-time

or permanent, whatever the right way to say it

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 4 of 38 PagelD #: 1385

 

 

10
Li
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 15
JEFF MCCUTCHEN

is?

A. I believe January of 2020.

Q. Okay. And prior to assuming the
role ag interim police chief, what position did
you have?

A. Major of operations.

Q. And how long did you hold that

position, sir?

A. From 2014 until 2019.

Q. Okay. And prior to that, what did
you do?

A. Criminal investigator.

Q. Again, for the Oxford police force?

A. Yes, sir.

Q. How long were you doing that?

A. I believe from 2008 to 2014.

Q. Okay. And prior to that, sir?

A. DUI officer with the Oxford Police
Department.

Q. And for how long prior to 2008 did

you have that position?
A. About six months, 2007, for about
six or eight months.

QO. Okay. And prior to that, sir?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 5 of 38 PagelD #: 1386

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 16
JEFF MCCUTCHEN

A. Patrol officer with the Oxford
Police Department.
Q. And how long did you hold that

position, or when did you start that position?

A, From 2005 until 2007, sometime in
2007.

Q. Okay. And it was 2007 when you
became the DUI -- or a DUI officer?

A. Yes, sir.

Q. Okay. And how about before 2005?

A. In 2003, the Batesville Police

Department hired me as a patrol officer.

Q. Okay. So 2005 is when you started
with Oxford; is that right?

A. Yes, sir.

Q. Okay. So, basically, 15, 16 years,

you've been working for the Oxford Police

Department?
A. Yes, sir.
Q. Okay. And so fair to say you're

fairly familiar with the Oxford area in the
course of your duties?
A. Yes, sir.

Q. Okay. Did you grow up in the area,

 

TSG Reporting - Worldwide 877-702-9580

 

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 6 of 38 PagelD #: 1387

 

 

10

Li

12

13

14

15

16

17

18

19

20

al

a2

23

24

25

Page 18
JEFF MCCUTCHEN

Q. Okay. And you started, you said,
in Two Thousand- -- I'm sorry -- 1999, you

graduated from high school in '99 or

thereabouts?
A. Yes, sir.
Q. Okay. Let's talk a little bit

about the Oxford police force today. How many
personnel are under your command?

A. Around 94. That's total officers
and civilian.

QO. Okay. And how many of those 94 are
officers, as opposed to civilians?

A. 80. 80 officers.

Q. Okay. And do you have a sense of

what the land area is that you're in charge of

policing?
A. Our jurisdictional property?
Q. Yes.
A, Yes, sir.
Q. What is that?
A. We cover -- really, I guess, the

four major boundaries would be 7 North,
Highway 7 North, just past Highway 30;

Highway 7 South just past County Road 401;

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 7 of 38 PagelD #: 1388

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

a5

Page 19
JEFF MCCUTCHEN

Highway 6 eastbound just past County Road 406;
and then Highway 6 westbound just past -- or
just before Wellsgate subdivision.

Q. And is that synonymous with the
geographic boundaries of the city of Oxford, or
is it in some way different than that?

A. No, sir. That's our city limits.

Q. Okay. Now, within the city, there
are some places that are county property; is

that right?

A. Yes, sir.
Q. And one of them -- we'll get to
this, obviously, a little bit later -- is the

county courthouse, correct?

A. Yes, sir.

Q. Okay. What is your jurisdiction
over county property that is within the city
limits?

A. We don't have jurisdiction over
county property.

Q. Okay. And what does that mean? If
you were to, say, see an incident on the
courthouse lawn, what are the abilities of your

officers to assist with that?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 8 of 38 PagelD #: 1389

 

 

10

Ll

12

13

14

15

16

17

18

19

20

al

a2

23

24

25

Page 20
JEFF MCCUTCHEN

A. It ultimately depends. It depends
on the severity of the incident. You know, if
we see a violent act, then we intervene. If
it's something that we can stand by, we
typically call the sheriff's department and
give them notice. And then -- depending on
where they're at and things like that. But we
only step in unless it's something of exigent
circumstances.

Q. Okay. Other than the courthouse
grounds, what other county grounds are within
the city limits?

A. You have the chancery building, you
also have a county property out on -- out off
of Highway 6 East that has multiple buildings.
Tt also has a municipal county courthouse there
with an arena. We have the Lafayette County
School District that has just been annexed in.
And I'm not -- that's the ones that's coming
off the top of my head.

Q. Okay. If we could turn to tab 42,
which we'll mark as Exhibit 42. So that,
hopefully, serves in the binder you were

provided. I'll give you a moment to find it.

 

TSG Reporting - Worldwide 877-702-9580

 

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 9 of 38 PagelD #: 1390

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 21
JEFF MCCUTCHEN

A. Okay.
(Technical discussion.)
(Exhibit 42 was marked for
identification.)
BY MR. YOUNGWOOD:
QO. So this is tab 42 of the binder.
It's being marked as Exhibit 42 to your
deposition. It's a series of photographs. If
we just flip through them for a moment.

My question to you is: Do you
recognize these as different photos taken in
and around the courthouse grounds, the
Lafayette County Courthouse grounds?

A. Yes, sir.

Q. Okay. Are you aware, in your time
serving for the Oxford Police Department, of
any incidents of violence that have taken place

on the county courthouse grounds?

A. Specifically, no. Not off the top
of my head.
Q. Okay. And are you aware of any

incidents that have taken place on the
courthouse grounds where Oxford police officers

have had a need to intervene and go onto the

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 10 of 38 PagelD #: 1391

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 22
JEFF MCCUTCHEN

courthouse grounds?

A. Yes, sir. There have been
incidents where we have jointly worked with the
County or -- or stood by.

QO. Okay. Can you tell me what you
recall of those?

A. You know, we've had -- we've had
different events, whether it was demonstrations
or large gatherings, that our office may have
actually been on site first or received radio
traffic. Specifically, you know, this summer,
we've had incidents where our staff had to
either stand by or work jointly with the
County. Again, a lot of it is -- was over
demonstrations. We've -- we've had people had,
you know, things thrown at them or events such
as that happen where we were either standing by
or, again, arriving first.

Q. So tell me about that, your
coordination between the City and the County.
How does that coordination come about? How
does it work?

A. As far as a spontaneous event or a

scheduled event?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 11 of 38 PagelD #: 1392

 

 

10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

Page 23
JEFF MCCUTCHEN

Q. Let's do them separately. Why
don't we start with a scheduled event?

A. A scheduled event, typically, I
would speak with the sheriff and find out the
logistics of what was happening on their
property and if they had any needs of our
staff. Typically, if there's an event that is
happening on their property, it may impact the
location just -- I guess that would be east of
that property around our city hall. So even if
we didn't necessarily intervene, we would
typically staff something on the other side.

Q. Okay. And maybe this is what
you're doing. In terms of specific, you know,
planned events that involve the town square or
the courthouse, can you think of examples where
you and the County have coordinated with
respect to an event?

A. Yes, sir. Especially this summer.
We had several events, mostly of larger scale,
that neither our staff could manage alone or
their staff. You know, probably five to seven
events throughout 2020 that we prepared and

planned jointly with.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 12 of 38 PagelD #: 1393

 

 

10

11

12

i3

14

15

16

17

18

19

20

al

a2

a3

24

25

Page 306
JEPF MCCUTCHEN

resources.

Q. Okay. But you can't recall any
instances -- let's just keep it in the summer
of 2020 -- where you didn't believe you had the

resources to provide assistance?
MR. O'DONNELL: Object to
form.

A. I'm not --

MR. O'DONNELL: You can
answer. Go ahead.

A. T'm -- I'm not certain that we did
or we didn't. But there would have been
instances, if we had a permit scheduled, all of
our resources would have been specifically
tasked for that one event.

Q. Okay. But what I'm asking is,
if -- if you can recall an instance where, for
example, Sheriff East contacted you and said,
We have a request for an event; is there
something about the activity of your department
that would prevent us from having such an
event, you can't recall ever telling him
that _. that, no, we're too busy; we wouldn't

be able to help?

 

TSG Reporting - Worldwide 877-702-9580

 

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 13 of 38 PagelD #: 1394

 

 

10

Li

12

13

14

15

16

17

18

19

20

21

22

23

a4

25

Page 31
JEFF MCCUTCHEN

A. I know we discussed an event that
we already had scheduled. So we had a permit,
and they contacted us about a potential county
permit. And I told him, for our police force,
we were tasked for this one event for this day.
And so, you know, no guarantees that we could
assist or help in that matter. And our streets
would be blocked. Because I believe ours was a
march. So, for us, we would be completely
tasked for that one event.

Q. What -- what event are you thinking
o£?

A. We had -- I believe the -- the name
of the event was LO Unity. It was coordinated
by some University of Mississippi football
players. That was a scheduled event that would
take place in front of city hall that led toa
march. And so we would have that tasked
pre-event, during the event, and post-event.

Q. Okay. Do you remember when that

was, sir?

A. Not specifically the day.
Q. Okay. Summer of 2020?
A. Yes, sir.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 14 of 38 PagelD #: 1395

 

 

10

Ll

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Page 37
JEFF MCCUTCHEN

separate from protests or other marches or
activity like that, have you observed how
citizens use the courthouse grounds in your
time on the Oxford police force?

A. Are we speaking specifically after
hours?

Q. Well, let's start during the day,
and then we'll go to the evening, perhaps. And
perhaps it changes during the week and the
weekend. I understand that too.

A. Yes, sir. I would say, during the
daytime, it's typically used as business for
those coming and going, or court sessions.

Q. There are multiple benches within
the grounds? It --

A. Yes, sir.

Q. -- depicted some of them.

And people might congregate on
those benches?

A. Yes, sir.

Q. Okay. They might have a cup of
coffee or a meal, like a sandwich or something,
perhaps, on the --

A. Yes, sir.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 15 of 38 PagelD #: 1396

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 38
JEFF MCCUTCHEN

Q. Okay. And how about in the
evening? We've discussed that there's no
closing of the gates. Do people go onto the
courthouse grounds in the evening?

A. - From time to time, yes, sir.

Q. Okay. Your officers have never
prevented somebody from going onto the
courthouse grounds in the evening, have they?

A. No, sir.

Q. You're not aware of any arrests,

for example, made because somebody walked onto

the courthouse grounds after -- after dusk?
A, No, sir.
Q. You don't see it as a safety hazard

that somebody would be on the courthouse
grounds after dusk, do you?
MR. O'DONNELL: Object to
form.

A. That's something that I would not
be aware of as far as safety concerns or
information that the County may have.

Q. Okay. But from what you've
observed -- and I recognize the difference in

the jurisdiction. But from what you've

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 16 of 38 PagelD #: 1397

 

 

10
Li
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 39
JEFF MCCUTCHEN

observed, you've never seen safety incidents
arise out of people being on the courthouse

grounds after dusk?

A. Tt --
MR. O'DONNELL: Object to
form.
A. It would depend. Again, depending

on the size of the gathering. It would not be
uncommon for us to put a phone call in to the
sheriff's department to notify them or stand by
until a deputy arrives.

Q. Okay. Can you think of any
incidents where you did such a thing on the --
with respect to the courthouse grounds?

A. Yeah. Specifically this summer,
with different gatherings or disruptions on
their property, we would contact them or stand
by or at least moderate until we could get
some -- a deputy on scene.

Q. Okay. Are you aware of any of
those incidents resulting in arrests?

A. Not with our -- with our officers.

Q. | Well, are you aware of the County

sheriff's department arresting anyone for being

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 17 of 38 PagelD #: 1398

 

 

10

11

12

13

14

L5

16

17

18

19

20

al

a2

23

24

25

Page 44
JEFF MCCUTCHEN

routinely working that area. The rest of it, I
believe, was either archived data in our CAD
system or videos that would have been -- would
have been pulled by the City.

Q. Okay. So I have this piece of
paper that's the last page of this exhibit in
this tab 36. I'm going to want to walk through
that with you in a moment. But other than this
piece of paper, did you provide anything to the
County or to Sheriff East in connection with
this lawsuit?

A. I believe all we provided was the
documents of the data.

Q. So I'm trying to understand that.
By "documents of the data," do you mean this
piece of paper, or do you mean backup to this
piece of paper?

A. Is there -- I have page 1 and
page 2. Do you have something else?

Q. I have in this tab a two-page

email, right, which is what we've just been

looking at.
A. Right.
Q. Just the -- and separated by a

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 18 of 38 PagelD #: 1399

 

 

10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

Page 45
JEFF MCCUTCHEN

page -- I have a one-page document that looks
like this (indicating).

Is it not -- I was wondering if you
were looking at the --

(Simultaneous speakers.)

A. Yes.

Q. It's five numbered items.

A. Yes, sir.

Q. Okay. So that -- that's all I -- I

don't have two pages of data; I just have this
one page. Is that what you mean?

A. Yes, sir.

Q. Okay. Other than this page, which
we will get to, is there anything else that
you, to your recollection -- you or the city
police department -- have provided to the
County that you understand to be in connection

with this litigation?

A. The only other thing that I could
think of would have -- could have potentially
been a document file. And I -- this could be

it. Again, Ms. Valerie shared that with them.
But there could have been an Excel sheet on --

because I know that in the email, we replied

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 19 of 38 PagelD #: 1400

 

 

10

il

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Page 46
JEPF MCCUTCHEN

that it's a whole lot of data. So I'm not --

QO. That's -- yeah. Yeah.

A. I'm not sure if this was the data
that they were referring to or if they shared a
file to him.

Q. Okay. And who -- who would have
actually sent this one page that we have? You
or someone else?

A. It would have either been Deputy
Chief Maiden or Ms. Valerie Booth.

Q. And who do you think they would
have sent it to? |

A. I believe it was to Ms. Cathy.

Q. Okay. And if there was something
else they sent, like a data file, some zip
file, something, it would have been from one of

those two individuals, you think, likely to

Ms. Cathy?
A. Yes, sir.
Q. Okay. Did you review this sheet

before it went?
A. Not specifically this sheet. The
deputy chief and I discussed it. But I -- this

is the first time I can remember looking at it.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 20 of 38 PagelD #: 1401

 

 

10

11

12

13

14

15

16

17

18

19

20

al

aa

23

24

25

Page 47
JEFF MCCUTCHEN

Q. Okay. One of the things you
indicated in your answer four or five minutes
ago was a discussion of how many individuals
are assigned to, I think you said, patrol the
downtown area. Do you remember you -- you --

Do I understand that correctly? It
doesn't matter if you said it before. Do I
understand that that was one of the things you

understood you were being asked for?

A. Yes, Sir. That was one of their
questions.
Q. Okay. And is that information that

you gave?

A. Yes, sir. That appears to be
question 3.

Q. Okay. What I don't see in
question 3 is, for example, specific -- well,
it talks about the football games. But this --
I'm not meaning to say it was or wasn't
provided. This is the response to that
question; nothing else?

A. Yes, sir.

Q. Okay. The data under number 1, All

data pertaining to arrests in the downtown area

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 21 of 38 PagelD #: 1402

 

 

10

11

12

13

14

15

16

1?

18

19

20

2

22

23

24

25

Page 48
JEFF MCCUTCHEN

for the last five years, do you know where this
information came from?

A. That would have come from our
computer system.

Q. Okay. And what does "downtown
area" mean?

A. For us, that's a geographical area
consisting of the boundaries outside of what we
call the square, which would connect University
Avenue and South Lamar, Ninth Street and
Jackson Avenue, North Lamar and Jefferson, and
then Bast Jackson and maybe 13th Street.

Q. So an area meaningfully larger than
the square itself?

A. Yes, sir. There are some outside
parameters that we cover.

Q. Any -- I mean, we can look at a map
.and do the math, perhaps. But any sense of
what percentage of what you define to be the
downtown area is the square itself?

A. I mean, that's the majority.

Q. Okay. And the courthouse, of
course, is only a portion of the square?

A. Yes, sir.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 22 of 38 PagelD #: 1403

 

 

10

11

12

13

14

15

16

17

18

L9

20

ai

22

23

a4

25

Page 49
JEFF MCCUTCHEN

Q. Okay. Of these arrests that you
list, were any made on the courthouse grounds
or on the grounds that constitute the
Confederate statue outside the courthouse?

A. No, sir.

Q. Okay. Do you have a -- do you have

a further breakdown of the nature of these

arrests?
A. No, sir.
Q. Okay. Do you know if any of these

arrests related to permitted activities?

A. Not to my knowledge.

Q. Do you know what percentage of
these arrests took place after dark?

A. IT would assume the majority of
them.

Q. Okay. And is that -- and why do
you assume that?

A. That's typically where we have the
majority of our violence, is after dark. We
have larger crowds after dark. We havea --
everyone condenses in a tighter circle of the
square. And, again, we have more police

presence up there to monitor that.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 23 of 38 PagelD #: 1404

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 50
JEFF MCCUTCHEN

Q. And where is that tighter area of
the square that they condense?

A. 10th Street. 10th Street, Jackson
Avenue, 10th and Van Buren, and then Van Buren
just to the city hall side. Again, that's
probably -- it's close to 13th Street. So,
really, just the inner circle of the square and
a couple hundred feet to each side of the
square.

Q. Okay. And is that because that's
where the bars and restaurants are congregated?

A. Yes, sir. But it's also some of
the larger parking areas and the garage and
places like that.

Q. Okay. So it's -- it's -- to just
use a shorthand, it's the night life that
somewhat brings people in to congregate, and
sometimes trouble erupts?

A. Yes, sir.

Q. Number 2 is -- is concerning motor
vehicle and pedestrian wrecks. I'm
sorry. Strike that. I just want to go back to
number 1 for a minute. |

Do you know how the year 2020

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 24 of 38 PagelD #: 1405

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 54
JEFF MCCUTCHEN

in some way?

A. I believe so, yes, sir. We
typically average, for the city, well over a
thousand crashes a year. So I would assume
this is specifically for those roads in
conjunction with the downtown area.

Q. Okay. So you typically average
more than a thousand, but the highest number

here for any given year is 58, right?

A. Yes.

Q. And not holding you to the
thousand, but that would suggest that -- let's
just take 2017 -- that the number -- the

percentage of crashes taking place in the
downtown area were five or six percent of the
total city crashes?

A. Yes, Sir. Without looking at the

data, yes, sir.

Q. Okay.
A. It's lower.
Q. And I guess I'm curious. The

nature of the crash that's going to take place
in the downtown area, I assume cars are going

at a slower speed in the downtown area than

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 25 of 38 PagelD #: 1406

 

 

10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 62
JEFF MCCUTCHEN

BY MR. YOUNGWOOD:

Q. Okay. So these appear to be the --
the guidelines for issuing -- the ordinance for
issuing permits in the city. Is this something
that you're familiar with?

A. Yes, sir.

Q. Okay. And did you play any role in
drafting this or creating it?

A. Not the original, no, sir.

Q. Okay. Have you played a role in
changes to it in the years that you've been
chief?

A. Yes, sir. We made a modification
to the length of how far out you can -- you can
apply for a permit, as far as a timing
standpoint. I think we reduced that from 30
days to 14. And then we changed some language
on the type of instruments that you can carry
while demonstrating.

Q. Okay. And when was the change made

from 30 to 15?

A. It was in --
Q. I thought -- maybe you said -- I
meant -- sorry. Did you say 15 or 14?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 26 of 38 PagelD #: 1407

 

 

LO

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Page 63
JEFF MCCUTCHEN

A. I believe it was 14.
Q. Okay. 30 to 14, then?
A. That would have been in 2020. That

would have been this summer.

Q. Do you remember when in the summer?
A. No, sir. Not specifically.
Q. Was that in any way done in

conjunction with the County changing their
policy to 14?
A. Yes, sir. I believe those

conversations we had jointly.

Q. Were you part of those
conversations?
A. I was a part of the initial

conversation when we met with the university
and the County.

Q. Okay. So it was a three-way
conversation, then?

A. Yes, Sir. It was -- it was a
conversation that we had generalizing, trying
to keep information flowing to coordinate our
agencies.

| Q. When in the summer, as best you can

recall, did that take place?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 27 of 38 PagelD #: 1408

 

 

10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 95
JEFF MCCUTCHEN

A. Typically, during the daytime, his
staff is in and out of that area equally. He's
got more staff during the daytime, and they
were able to monitor that better than after
hours.

Q. Okay. Why does he have more staff
around the courthouse during the daytime than
at night, if you know?

A. They manage the courthouse, and so
there are court proceedings happening
throughout the day. He's got detectives that
are out, more personnel that are out
specifically during the daytime. Generally,
it's deputies that are working the road at

night is all that they have.

Q. Okay. Well, how about on a
Saturday?
A. I would assume Saturday would be

specifically just the deputies that are working
the road. So if we noticed that there were
multiple people up there, we would generally
give them a call.

| Q. Okay. So if you saw a group of

five on a Wednesday at noon, you wouldn't give

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 28 of 38 PagelD #: 1409

 

 

10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 96
JEFF MCCUTCHEN ,

a call. If you saw a group of five at noon on
Saturday, your deputies might give a call?

A. Yes, sir.

Q. Is that tracked in some way, giving
a call that a certain number of people are on
the courthouse grounds? Or is the call just
made, and there's no record?

A, It's probably a phone call. And,
again, that may be notified from my staff to --
for me to call him, or it could be one of our
staff members contacting their on-duty
supervisor.

Q. Okay. So -- so it's your
understanding that five people congregating on
the courthouse grounds during the day is a
violation of County policy?

MR. O'DONNELL: Object to

form.
A. No. That's not my understanding.
I know that that business -- that -- that

operates as a business and a courthouse. So
there would be more people coming and going
throughout the day.

Q. Okay. But how about on a weekend?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 29 of 38 PagelD #: 1410

 

 

10
11
12
13
i4
15
16
17
18
19
20
2
22
23
24

a5

Page 97
JEFF MCCUTCHEN

Five people standing there having a picnic on
the lawn on a weekend. Is that a -- your
understanding, a violation of County policy?

A. I don't know that they deem it as a
violation, and that's why we directly report it
to them.

Q. Okay. And are you aware of them
taking any actions with respect to the people
gathering in response to any of the calls that
your office has made to them?

A. I don't know of anything
specifically that they've done. I do know that
we have notified them of multiple people there,
and their office handles that. Whether that's
removal or giving them additional options, I
wouldn't know.

Q. Okay. And do you have safety
concerns associated with more than four people
gathering on the courthouse grounds?

A. It all depends: time of day,
what's going on, traffic patterns. Again,
that's -- we'll try to manage the street and
everything adjacent to that, and we give them

the call on how they determine safety on their

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 30 of 38 PagelD #: 1411

 

 

10

11

12

13

14

15

16

17

18

19

20

ai

22

23

a4

25

Page 100
JEPPF MCCUTCHEN

gain any understanding as to why these various
policy changes were being applied to the
courthouse grounds, as opposed to all county
property?

A. Yes, sir. Mostiy around the
ability to provide security there. Again, I'm
not sure how many deputies they run, but it's
600-and-some-odd square miles, and I'm assuming
Six to eight deputies. So response time and
the ability to monitor that is definitely
different for them than for us.

Q. What is different about the
courthouse for them, as opposed to any other
small plot of land within the county?

A. I'm not sure, unless it's, you
know, that being centrally located in the city
and coming through the city limits, slowing
them down as far as a response time versus a
piece of property in the county with open road.

Q. But there are -- you testified
earlier, there are other -- there's other
parcels of county property within the city,
right? | |

A. Yes, sir.

 

TSG Reporting ~ Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 31 of 38 PagelD #: 1412

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 101
JEFF MCCUTCHEN

Q. Would the rationale be any
different for them in terms of the sheriff's
office's access to them than it would be for
the courthouse grounds?

A. I'm not certain.

QO. And your conversations with -- with
Sheriff East concerning changes in policies to
the courthouse grounds and the area approximate
to the statue touch on any of the political
movements that were exhibited this summer of
2020?

A. No, sir. Again, I think they were
following a very similar policy that we were.

We were trying to, you know, give our citizens,

you know -- not different standards,
essentially.
Q. By "not different standards," you

mean that the City and the County wanted to
have the same standard?

A. From a timing standpoint as to when
to get your permit in.

QO. Okay. But in terms of the focus of
the County's changes in policy on the |

courthouse, did the subject, for example, of

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 32 of 38 PagelD #: 1413

 

 

10

11L

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 104
JEFF MCCUTCHEN

relating to the courthouse grounds after --
starting 30 minutes before dusk?

A. Are you asking did he provide me
any data?

Q. Any -- any overall data or -- or
reference to a specific incident.

A. We've had several incidents -- and
IT don't have any dates in front of me -- where
our staff responded or intercepted disturbances
there. And if it's in -- after normal working
hours, I mean, you could potentially look at a
15- to 40-minute window before they could
respond. So I know we've had those
conversations.

Q. Okay. And you can't remember a
specific incident?

A. No, sir. Those would be things --
you know, potentially look back on in our
system. But it has happened from time to time.

Q. But you've had incidents elsewhere
in the city at night from time to time, right?

A. Yes, sir.

Q. Okay. In fact, most of your

incidents take place elsewhere in the city at

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 33 of 38 PagelD #: 1414

 

 

10

Ll

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Page 105
JEFF MCCUTCHEN

night, right?
MR. O'DONNELL: Object to
form.
A. When you -- when you're saying
"most incidents," what are you referencing to?
Q. Well, in the downtown area, most of
them take place at night, right? I think you
said that before.

MR. O'DONNELL: Same

objection.
A Yes, sir.
Q When is dusk?
A. 30 minutes before sunset.
Q So dusk is 30 minutes before
sunset?
A. That's my understanding.
Q. Okay. So 30 minutes before dusk

would be an hour before sunset, then?

A. I gquess so.

Q. Okay. And by definition, sunset
would change based on the day of the year,
right?

A. Yes, sir.

Q. Is it the time of day -- let's not

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 34 of 38 PagelD #: 1415

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 127
JEFF MCCUTCHEN

picture, sir, of the statue with a projection
on it saying, Take it down.
Do you remember when this occurred,
this summer?
A. I've actually never seen that
photo, but I do believe I understand what

you're referencing to.

Q. Okay. Did you witness the event
yourself?

A. No, sir.

Q. Okay. You were informed of the
event?

A. If that -- if this is the one where

someone was parked and then shined the

projection across the road, then yes, sir.

Q. How did you learn of it?

A. I was contacted by one of our staff
members.

Q. Okay. Was any police action taken

with respect to it?
A. As far as enforcement, no, sir. We
did not make any arrests or citations issued.
Q. | Okay. Any -- any violence erupt

from this event that's depicted in this

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 35 of 38 PagelD #: 1416

 

 

10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

. Page 128
JEFF MCCUTCHEN

picture?
A. No, sir.
Q. Okay. Or car coilisions or

anything like that in the area surrounding the

statue?
A. Not that I'm aware of.
Q. Okay. Or any other harm to public

safety take place associated with this event?
A. I do believe we asked the
individual not to shine it across that direct
roadway into drivers' eyes.
Q. Okay. And did they then cease

their behavior, or did they keep it up?

A. They moved on.

Q. Okay. Do you know how long it was
up for?

A. No, sir.

QO. Okay. But during the time it was

up and perhaps projecting across the road, as
you say, you're not aware of any car accidents
or any other events that harmed public safety
because of it?

A. No, sir.

Q. Okay. If you could turn to tab 44,

 

TSG Reporting - Worldwide 877-702-9580

 
5.

Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 36 of 38 PagelD #: 1417

All data pertaining to arrest in the downtown area for the last 5 year.
2020 there were 35 arrest as of November 23, 2020.

2019 there were 78 arrest
2018 there were 72 arrest
2017 there were 110 arrest
2016 there were 98 arrest

All wrecks involving motor vehicle and pedestrians in the last 5 years.
2020 there were 21 motor vehicle accidents as of November 23, 2020.

2019 there were 21 motor vehicle accidents

2018 there were 25 motor vehicle accidents

2017 there were 58 motor vehicle accidents

2016 there were 43 motor vehicle accidents

How many officers are routinely assigned to patrol the downtown area and on

average how many on a home football game.
a. There is a Downtown shift that covers the Square area, this shift is staffed by seven

patrol offices whe work ten hour shifts five days a week.

b. The Downtown shift hours of deployment is sometimes affected by the events and time
of the events in and around the square.

c. As for ball games and special events, the number of additional personnel utilized to
provide service to the Square varies depending on a number of factors, i.e. team
standing, popularity of event and day of the week.

d. We have had as many as twenty-five additional offices beside the Downtown shift and
as few as five.

What are your current safety concerns with the downtown area? (lighting, traffic,
overcrowding, violence, etc, etc.)

a. There are lighting issues in the area of North Lamar and East Van Buren Ave. these areas
have limited lighting and are a safety concern.

b, Night time pedestrian traffic is high and pedestrians often walk out into traffic without
looking or checking to see if its clear for them.

c. High volume events and weekend (crowds, traffic, unruly customers, etc.) produces jots
of activity in and around the square. Because of this, many resources have to be utilized
in this area which limits resources available to the rest of the city,

d. Inthe pass few years there have bee three shootings in this area.

e. Vehicular traffic is heavy at times and sometimes require us to close off streets,
additionally vehicles often stop in the middle of the road causing safety issues for both
pedestrian and vehicles

Would it be possible to get videos that your department have saved showing
traffic conditions around the downtown area during week day nights and on

weekend hall games and non-ball game weekends. If any of those videos capture
the County Court house grounds that would be great to have.

The police department does not have any video but the City’s EMA Director may have some on his
system.

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 37 of 38 PagelD #: 1418

 

From: Joey East <jeast@lafayettesheriff.net>

Sent: Wednesday, November 18, 2020 10:38 AM
To: Jeff Mccutchen <jmccutchen@oxfordpolice.net>
Subject: Re: data

Thank you

Sent from my iPhone

On Nov 18, 2020, at 10:33 AM, Jeff Mccutchen <jmccutchen@oxfordpolice.net> wrote:

Yas sir. Ms. Val is reaching out to Ms. Cathy now. It’s quite a bit of data.

On Nov 18, 2020, at 10:19 AM, Joey East <jeast@lafayettesheriff.net> wrote:
Chief,

| just wanted to check back with you to see if you were able to get the information
requested below.

Thanks

Joey

From: Jeff Mecutchen <jmeccutchen@oxfordpolice.net>

Sent: Friday, October 9, 2020 4:03 PM

To: Joey East <jeast@lafayettesheriff.net>
Subject: Re: data

I'll get with Ms. Val and get them puiled as quick as we can.

 

From: Joey East <jeast@lafayettesheriff.net>
Sent: Friday, October 9, 2020 2:36 PM

To: Jeff Mecutchen <jmecutchen@oxfordpolice.net>
Subject: Re: data

Next two weeks would be great but | totally understand if that not possible.
Sent from my iPhone
On Oct 9, 2020, at 1:56 PM, Jeff Mccutchen
<jmccutchen@oxfordpolice.net> wrote:
Yes sir, we'll work on it. When do you need ft by?

Jeff McCutchen
Case: 3:20-cv-00224-NBB-RP Doc #: 68-10 Filed: 02/02/21 38 of 38 PagelD #: 1419

On Oct 9, 2020, at 1:02 PM, Joey East
<jeast@lafayettesheriff.net> wrote:

Chief McCutchen,

Would it be possible for your agency to supply us
with data about the downtown area? As you know
we are preparing for a case in federal court and
this information could possibly be useful.

1. All data pertaining to arrest in the
downtown area for the last 5 year.

2. All wrecks involving motor vehicle and
pedestrians in the last 5 years

3. How many officers are routinely assign to
patrol the downtown area and on average
how many on a home football game

4. What are your current safety concerns with
the downtown area? (lighting, traffic,
overcrowding, violence, etc. etc.)

5. Would it be possible to get videos that your
department have saved showing traffic
conditions around the downtown area
during week day nights and on weekend
ball games and non-ball game weekends. If
any of those videos capture the County
Court house grounds that would be great to
have.

Chief

| understand that Covid has slowed traffic and
businesses traffic down over the last several
months so this information | am requesting can be
based on the last several years and your knowledge
and experience of the area,

Thank you

Joey

<image001.jpg>
